DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the control device”, “the at least one control variable”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a control device”, “at least one control variable” have not been previously cited. Is claim 5 suppose to be dependent upon claim 3 or 4? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (US 5904204) in view of Hua (US 20150344984).
Regarding claim 1, Teraoka discloses a treatment device (Fig. 3) for hot rolling a rolling stock made of metal (stainless steel), the treatment device comprising: at least one roll stand (4) in which the rolling stock (2) is rolled, a cooling section (8) which is arranged downstream of the at least one roll stand in a direction of rolling of the rolling stock and the cooling section is operative for cooling the rolling stock.
Teraoka fails to disclose a sound generator arrangement for generating sound, and a coupling device by which the sound generated by the sound generator arrangement is coupled into the rolling stock for forming a standing sound wave at least in a region of the rolling stock that is located in the vicinity of the coupling device.  
Hua teaches a treatment device for hot stock made of metal ([0002] last line: stainless steel), comprising a sound generator arrangement (ultrasonic unit) for generating sound (S3: ultrasound energy), downstream of a heater (see abstract: S2 heat the workpiece), and a coupling device (3) by which the sound generated by the sound generator arrangement is coupled into the rolling stock for forming a standing sound wave ([0011] self-resonant frequency of the workpiece defines a standing sound wave) at least in a region of the rolling stock that is located in the vicinity (see Fig. 1) of the coupling device, then cooling the stock in a cooling section (Abstract: S4). Hua also teaches that by having the sound generator as stated, it provides extended life of the workpiece (Abstract last line) and improved corrosion resistance ([0002] last line).
Since both references are heating and cooling the workpiece to obtain metal product with extended life, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the treatment device downstream of the rolling stand and upstream of the cooling section of Teraoka with the sound generator arrangement and the coupling device as taught by Hua above in order to provide extended life of the workpiece (Abstract last line, Hua) and improved corrosion resistance ([0002] last line, Hua).
Regarding claim 2, modified Teraoka teaches the treatment device as claimed in claim 1, further comprising the sound generator arrangement is configured to generate the sound with a frequency (f) in the MHz range or above (examiner notes that any frequency can be written in MHz. For example 1kHz is 0.001MHz).    
Regarding claim 3, modified Teraoka the treatment device as claimed in claim 1.
Hua further teaches a control device ([0014] automatic frequency-tracking controller) configured to feed at least one control variable ([0014] target frequency of resonant frequency at +500Hz) to the sound generator arrangement, and the sound generator arrangement is configured so that it can be set, so that it sets a characteristic quantity (frequency) of the sound coupled into the rolling stock in dependence on the control variable (resonant frequency at +500Hz). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the treatment device of Teraoka with the control device as taught by Hua in order to provide controlling means to control the frequency during generating sound.
Regarding claim 4, modified Teraoka teaches the treatment device as claimed in claim 3, wherein the characteristic quantity is a frequency ([0014] frequency).  
Regarding claim 5, modified Teraoka teaches the treatment device as claimed in claim 1, further comprising the control device is configured to determine the at least one control variable ([0014] resonant frequency +500Hz) in dependence on actual properties ([0011] & [0014] self-resonant frequency of the workpiece, Hua) of the rolling stock before the cooling section.
Regarding claim 6, modified Teraoka teaches the treatment device as claimed in claim 1.
Although Hua teaches an amplifier i.e. coupling device, Teraoka in view of Hua fails to teach further comprising the coupling device comprises a working roller of a last one of the roll stands before the cooling section or comprises a roller that is arranged between the last one of the roll stands and the cooling section and the working roller is placed against the rolling stock.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amplifier of Teraoka in view of Hua to be a roller since the coupling device contacting a rolling stock would have been obvious to PHOSITA use a roller which would prevent from damaging a rolling stock during contact with the rolling stock. 
Regarding claim 7, modified Teraoka teaches the treatment device as claimed in claim 1, further comprising the roll stand is configured for rolling a flat rolling stock (2 is flat, Teraoka), and the cooling section is configured as a cooling section (8 is for cooling the flat rolling stock) for cooling the flat rolling stock.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725